Citation Nr: 1535482	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, type II. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied service connection for bilateral peripheral neuropathy of the upper and lower extremities, and reaffirmed the denial of service connection for PTSD which was originally denied in a December 2010 rating decision, also by the RO in Newark.  

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a present diagnosis of peripheral neuropathy of the right and left lower extremities which is most likely secondary to his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for a grant of service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type II, has been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the positive outcome of the decision below, a discussion of the duty to notify and assist is not necessary at this time.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In the instant case, the record reflects that the Veteran is presently service connected for diabetes mellitus, type II.  

On September 19, 2011, the Veteran was afforded a VA examination to assess whether or not he had a present diagnosis of peripheral neuropathy of the lower extremities.  In the resulting examination report, the Veteran was described as having had diabetes mellitus for the past 25 years with numbness in both feet, the right greater than the left.  He stated that his right toe feels like it is on fire, and that it resolves after rubbing it.  The VA examiner noted symptoms of diabetic peripheral neuropathy, including mild intermittent pain in the lower extremities, moderate paresthesias and/or dysesthesias in the lower extremities, and mild numbness in the lower extremities.  The Veterans feet and toes on both the right and left side had decreased sensation upon light touch/monofilament testing.  The left lower extremity had decreased vibration sensation.  The Veteran was given a diagnosis of lower extremity diabetic peripheral neuropathy with mild incomplete paralysis, bilaterally.  The examiner then stated that the Veteran's peripheral neuropathy of the bilateral lower extremities was most likely secondary to his diabetes mellitus.  (The Board acknowledges that in the first section of the examination report, the examiner checked the box stating that no diagnosis could be given, however, given the content of the remainder of the report, including a specific written diagnosis by the examiner, the Board finds that that omission is likely a clerical error).

Given the results of the September 2011 VA examination, the Board is satisfied that the Veteran meets the criteria for service connection for bilateral peripheral neuropathy of the lower extremities.  The record reflects that the Veteran has a present diagnosis of peripheral neuropathy of the lower extremities and a VA examiner has opined that it is most likely that the Veteran's condition is secondary to his service-connected diabetes mellitus, type II.  Accordingly, service connection for peripheral neuropathy of the lower extremities is granted.  


ORDER

Service connection for peripheral neuropathy of the right and left lower extremities, secondary to diabetes mellitus, type II, is granted.  


REMAND

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  In a disability compensation claim, VA must make efforts to obtain the claimant's service treatment records, if relevant; other relevant records pertaining to the Veteran's active military service that are held by a governmental entity; VA medical records or records of examination or treatment at non-VA facilities authorized by VA; and any other relevant records held by any Federal department or agency.  38 C.F.R. § 3.159(c)(3) (2014).  

VA must obtain relevant medical treatment or examination records at VA health-care facilities or at the expense of VA, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2) (West 2014); see Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).   VA is held to be in "constructive possession" of VA generated records (i.e., VA medical records, etc.) and must secure and associate all such records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In February 2015, the Veteran's representative submitted evidence that the Veteran has undergone continued treatment through VA since at least 2011 for both PTSD and peripheral neuropathy of the upper extremities.  A review of the record indicates that the Veteran's treatment records with regard to PTSD through July 2013 only have been associated with the file; there is no indication of any records pertaining to peripheral neuropathy.  Accordingly, on remand, the AOJ should take steps to associate any and all VA treatment records dated through the present pertaining to any diagnosis or treatment of PTSD and/or peripheral neuropathy with the Veteran's claims file.

Additionally, once VA undertakes to provide a VA examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is essential, both in the examination, and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In August 2013, the Veteran was afforded an initial PTSD examination.  Upon review, the Board finds that that examination is inadequate for it to rely upon in rendering a decision in this matter.  First, the Board notes that in the August 2013 VA examination, the examiner indicated that the Veteran met the various criteria for establishing a current diagnosis of PTSD, however, she then stated that the symptoms do not meet the diagnostic criteria for such a diagnosis.  The examiner did not provide a reasoned medical explanation for this conclusion, which addresses the symptomatology noted.  Further, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that VA examinations in both November 2010 and August 2013 give a diagnosis of a mood disorder with underlying antisocial personality disorder.  However, neither examination report gives an etiology opinion regarding whether those conditions may be linked to the Veteran's active service, to include his stressors.    

Additionally, the Board finds that the September 2011 VA examination report pertaining to the Veteran's peripheral neuropathy of the upper extremities is also inadequate as the examiner did not review the entirety of the Veteran's treatment records prior to rendering the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any VA medical records pertaining to the Veteran's mental health, to include treatment for PTSD; and peripheral neuropathy of the upper extremities.  The AOJ should make all reasonable efforts to obtain a complete record of the Veteran's care through VA and its authorized facilities.  

2. Thereafter, schedule the Veteran for appropriate VA evaluation to determine the nature and etiology of his PTSD and/or other mental health conditions.  The claims file and a copy of this remand must be made available to the examiner for review.  All appropriate testing should be conducted.   

The examiner should review the Veteran's claims file in its entirety, to include a copy of this remand, and his VA treatment records through the present date.  The examiner is requested to state whether the Veteran has a present diagnosis of PTSD or any other mental health disorder.  If the examiner opines against a diagnosis of PTSD, a complete rationale for that decision must be provided.  

Thereafter, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD and/or any other mental health condition, if diagnosed, is related to active service or any incident of service, to include the Veteran's stressors.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3. Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed bilateral peripheral neuropathy of the upper extremities.  The claims file and a copy of this remand must be made available to the examiner for review.  All appropriate testing should be conducted.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is requested to state whether the Veteran has a present diagnosis of peripheral neuropathy of the upper extremities.  If the examiner opines against a diagnosis, a complete rationale for that opinion should be provided.  If a diagnosis is given, the examiner is requested to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition is etiologically related to the Veteran's service-connected diabetes mellitus, type II.

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.  

4. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time for response before returning the file to the Board for further appellate review.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


